EXHIBIT 10.21
 
AMENDMENT NUMBER THREE
TO THE
HENRY SCHEIN, INC.
DEFERRED COMPENSATION PLAN
EFFECTIVE AS OF JANUARY 1, 2011




WHEREAS, Henry Schein, Inc. (the “Company”) maintains the Henry Schein, Inc.
Deferred Compensation Plan, effective as of January 1, 2011 (the “Plan”);
 
WHEREAS, pursuant to Section 8.2 of the Plan, the Compensation Committee of the
Board of Directors of Henry Schein, Inc. (the “Committee”) is authorized to
amend the Plan;
 
WHEREAS, the Committee wishes to amend the definition of “Eligible Employee”
under the Plan to reflect that the annualized Base Salary and/or draw,
commissions and sales incentives required to designate an individual as an
Eligible Employee under the Deferred Compensation Plan is reduced to $175,000;
 
NOW, THEREFORE, the Plan is hereby amended effective as of January 1, 2014 as
follows:
 
1.
Section 2.15 of the Plan is hereby amended in its entirety to read as follows:
 
 
“ ‘Eligible Employee’ means (1) a salaried Employee whose annualized Base Salary
for the Plan Year immediately prior to the Plan Year in which the Elective
Deferral is effective exceeds $175,000, or (2) a commissioned field sales
representative of the Employer whose sum of annualized Base Salary and/or draw,
Commissions and sales incentives paid by the Company and by outside vendors for
the Plan Year immediately prior to the Plan Year in which the Elective Deferral
is effective exceeds $175,000.”



 
IN WITNESS WHEREOF, this amendment has been executed this 10th day of December,
2013.
 
 
HENRY SCHEIN, INC.

 

 
By: /s/ Michael S. Ettinger
 
Title:   Senior Vice President, Corporate and Legal
 
             Affairs, Secretary


